Citation Nr: 1808792	
Decision Date: 02/13/18    Archive Date: 02/23/18

DOCKET NO.  13-03 436A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a higher initial rating for service-connected depressive disorder not otherwise specified (NOS), currently at 30 percent.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Becker, Counsel



INTRODUCTION

The Veteran served on active duty from August 1951 to July 1955.  

This current matter comes before the Board of Veterans' Appeals (Board) from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Service connection was granted and an initial rating of 30 percent was assigned for depressive disorder NOS therein.  The Veteran appealed this initial rating determination.  Although he requested a hearing before a Veterans Law Judge of the Board, none has been held because he subsequently (and repeatedly) withdrew his request.  38 U.S.C. § 20.704(e) (2012).  

Review of the claims file at this time unfortunately reveals that Board adjudication cannot yet proceed.  A REMAND for additional development instead is needed.  Please note that this matter has been advanced on the Board's docket.  38 U.S.C. § 7107(a)(2); 38 C.F.R. § 20.900(c).  

REMAND

VA has a duty to assist claimants.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159(c) (2017).  It includes making as many requests as necessary to obtain records in government custody, unless it is determined that they do not exist or that further requests would be futile.  38 U.S.C. § 5103A(b)(3) (2012); 38 C.F.R. § 3.159(c)(2) (2017); Bell v. Derwinski, 2 Vet. App. 611 (1992).  VA treatment records are considered to be in government custody.  The Veteran's from the Gainesville Medical System, which includes the Lecanto and Ocala Community Based Outpatient Clinics (CBOCs) where he has indicated receiving care, dated from November 2010 to May 2011 are available.  They convey that his psychiatric care began prior thereto and continued thereafter.  He also noted in his July 2011 notice of disagreement that this care continues.  All indications, in sum, are that there are outstanding VA treatment records.  A request or requests for them must be made.

Additionally, the duty to assist includes ensuring that any VA medical examination provided is adequate.  Hayes v. Brown, 9 Vet. App. 67 (1996); Green v. Derwinski, 1 Vet. App. 121 (1991).  The current severity of a service-connected disability thus must be described.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  The Veteran underwent a VA medical examination concerning his service-connected depressive disorder NOS in April 2011, almost 7 years ago.  The mere passage of time is not a sufficient basis to find that it does not describe the current severity of this disability.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  However, the Veteran's representative argued in a January 2018 Brief that the Veteran's service-connected depressive disorder has progressively worsened over the last few years.  Being more distant and feeling more depressed were noted in this regard.  An updated examination therefore must be scheduled.

A REMAND is directed for the following (please note that expedited handling is requested because this matter has been advanced on the Board's docket):

1.  Make as many requests as necessary to obtain all outstanding VA treatment records concerning the Veteran from the Gainesville Medical System (to include the Lecanto and Ocala CBOCs).  This includes those dated prior to November 2010 as well as those dated from May 2011 to present.  Associate all records received with the claims file.  Notify the Veteran and his representative of any lack of success regarding the aforementioned, documenting such in the claims file.  

2.  Then, arrange for the Veteran to undergo an appropriate VA medical examination regarding his service-connected depressive disorder NOS.  The examiner shall review the claims file, documenting such in a report to be placed therein.  The examiner also shall document in the report an interview of the Veteran as to his history, current symptoms, and their impact on his activities of daily living and employment.  All necessary tests and assessments finally shall be performed, and the results of which shall be set forth in the report.  
3.  Lastly, readjudicate the Veteran's claim of entitlement to a higher initial rating for service-connected depressive disorder NOS, currently evaluated as 30 percent disabling.  Issue a rating decision if the determination made is wholly or partially favorable to him.  If it is wholly or partially unfavorable to him, issue a supplemental statement of the case (SSOC).  Place a copy of the rating decision and/or SSOC in the claims file, and provide a copy to him and his representative.  Allow them time to respond to a SSOC before processing for return to the Board.  

No action is required until the Veteran is notified.  However, he is advised of his obligation to cooperate with VA.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records or to report for a VA medical examination, for example, may impact the determination made.  38 C.F.R. § 3.655.  The Veteran also is advised that he has the right to submit additional argument and/or evidence, whether himself or through his representative.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This matter finally must be afforded prompt treatment.  Indeed, all remands by the Board or the United States Court of Appeals for Veterans Claims (Court) are to be handled expeditiously.  38 U.S.C. §§ 5109B, 7112.  It further is reiterated that this matter has been advanced on the Board's docket.  38 U.S.C. § 7107(a)(2); 38 C.F.R. § 20.900(c).



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C. § 7252 (2012).  This remand is in the nature of a preliminary order and does not constitute a decision on the merits of this matter by the Board.  38 C.F.R. § 20.1100(b) (2017).

